Case 4:20-cv-04056-SOH Document 23                 Filed 10/20/20 Page 1 of 1 PageID #: 148




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION


WALTER E. DUNN                                                                          PLAINTIFF


v.                                     Case No. 4:20-cv-4056


FORWARD AIR INC.,
CHARLES LUCAS ORIVE,
and ENTERPRISE FM TRUST                                                             DEFENDANTS


                                              ORDER

       Before the Court is a Motion to Dismiss by Separate Defendant Forward Air, Inc. ECF No.

5. After Forward Air, Inc. filed its Motion to Dismiss, Plaintiff filed a First Amended Complaint

in this manner. ECF No. 17. The First Amended Compliant does not list Forward Air, Inc. as a

defendant. Because Forward Air, Inc. is no longer a party to this litigation, the Court finds that the

Motion to Dismiss should be and hereby is DENIED AS MOOT. See Pure Country, Inc. v. Sigma

Chi Fraternity, 312 F.3d 952, 956 (8th Cir. 2002) (plaintiff’s filing of a motion to amend the

complaint rendered the defendant’s motion to dismiss the original complaint moot).

       IT IS SO ORDERED, this 20th day of October, 2020.


                                                              /s/ Susan O. Hickey
                                                              Susan O. Hickey
                                                              Chief United States District Judge
